 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir fellow crew members.Thus, it would appear that they do notresponsibly direct employees, nor do they possess any other indicia ofsupervisory status.Accordingly, we find that they are not super-visors within the meaning of the Act and shall include them in theunit.Staking chief :Symonds is classified by the Employer as stakingchief. ,With the aid of one or two employees, he determines and marksthe locality of the poles to be erected for the new lines.The recorddoes not indicate that he has the authority effectively to recommendthe discharge, or the hiring of employees, nor does it indicate that heresponsibly directs the employees with whom he works.Althoughhe is responsible for getting the job tickets and determining the loca-tion of new poles to be erected, the record reveals that he receives dailyinstructions on the subject from the line superintendent.Further-more, not only has he never been informed that he has any super-visory authority, butthe improbability that he would receive suchauthority is indicated by the fact that he has less experience than oneof the men working with him.Accordingly, we believe that Symonds,is not a supervisor within the meaning of the Act and, shall, therefore,include him in the unit.We find that all construction, maintenance, and material handleremployees of the Employer at its Ironton, Lutesville, Ellington, andFredricktown,Missouri, branches, including Thompson, Heitman,England, Cog,7 Graham, Price, Keith, Szabo, Arnold, and Symonds,but excluding guards and supervisors within the meaning of the Act,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]4 The parties stipulated that Cox was not a supervisor within the meaning of the Act.CROSSETT PAPER MILLS,DIVISION OF CROSSETT LUMBER COMPANYandINTERNATIONAL ASSOCIATION OF MACHINISTS,AFL, PETITIONER.Case No. 15-RC-614.March11, 1952Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Charles A. Kyle, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.98 NLRB No. 87. CROSSETT PAPER MILLS543Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston,and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.The Employer and International Brotherhood of Paper Makers,Locals 369 and 369-A, AFL, herein jointly called the Intervenor,contend that a current collective bargaining contract between theIntervenor and the Employer constitutes a bar to the instant petition.The Petitioner contends that the contract is not a bar because it wassignedafterthe Employer had received notice of the Petitioner'sclaim for representation.Since 1938 the Intervenor' has been in contractual relationshipwith the Employer with respect to the Employer's employees on aplant-wide unit basis.The most recent contract was executed by theparties on July 30, 1950, effective July 1, 1950, for a period of 1 yearuntil June 30, 1951, and from year to year thereafter unless terminatedin accordance with its terms.The 1950 contract also provided thatif either party desired to change any of its provisions, it had to givethe other party written notice thereof at least 60 days in advance ofany anniversary date.On April 23, 1951, Local 369 notified the Employer of its desire toreopen the 1950 agreement.On July 5, 1951, both Local 369 andLocal 369-A notified the Employer that due to the unsettled conditionsin the paper industry they desired to extend the 1950 agreement, thenin effect, to August 15, 1951, with the understanding that any changeswould be retroactive to July 1, 1951.The Employer did not reply inwriting to this letter but states that it extended the then existingcontract "verbally."The parties did not meet until September 19,1951.They explain that 'the delay in negotiations was occasionedby the fact that the regulations of the Wage Stabilization Board-specifically, those which affected wage increases-were in "a-stateof flux."On September 19 and 20, 1951, the parties engaged in bargainingconferences, and on the following morning, the Employer, with theassistance of Local 369's president, prepared a memorandum of whathad transpired at the bargaining conferences.This memorandum wasnot signed by the parties, nor does it appear from the record that the1Until several years ago,International Brotherhood of Paper Makers,AFL, and itsLocal 369,negotiated and executed these contracts; thereafter Local 369-A joined themIn the negotiations and contracts. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer signed any accompanying document.Thereafter, Local369 held a special meeting on September 21, 1951, at which the memo-randum was approved; the minutes of the special meeting wereadopted ata regular meetingof Local 369 on September 27, 1951.On September 28, 1951, Local 369-A likewise approved the memo-randum of agreement.On September 29, 1951, Local 369 wrote theEmployer advising it of its approval.On September 23, 1951, theEmployer put into effect all the provisions of the memorandum ofagreement except certain wage items which had to be approved bytheWage Stabilization Board.On October 10, 1951, the partiesaffixed their signatures to a formalagreementwhich embodied sub-stantially all of the terms of theearliermemorandum 2In themeantime,however, the Petitioner, on October 5, 1951, noti-fied the Employer in writing that it sought to represent the Employer'smaintenance and repair department.On October 15, 1951, the Peti-tioner followed its claim of October 5 by the filing of the instantpetition.The Employer and the intervenor contend that the contract, al-though it was not signed until October 10, 1951, was nonethelessfinal and binding on September 21, 1951, and therefore a bar to apresent determination of representatives becausebeforeOctober 5,1951, the date of the Petitioner's written claim, (1) the parties hadreduced their understanding to writing; (2) the Intervenor had giventhe Employer formal notification of its approval; and (3) the Em-ployer, except for relatively minor matters, had actually put theagreement into effect.The Employer and Intervenor also call atten-tion to a long-standing practice of the parties in which prior agree-ments had been put into effect without waiting for the formality ofsignatures.However, the Board has consistently held that a collective bargain-ing agreement which has not been reduced to writingand signed bythe contracting partiesbefore the receipt of a valid, rival claim torepresentation is not a bar to a petition filed within 10 days of thereceipt of the claim.3The Board has applied this rule to instances2 The delay from September21, 1951, to October 10,1951,in preparing and signing theagreement in final form is attributed by the parties principallyto the factthat one of theIntervenor's representatives,Lambert,was busy elsewhere and could not be in Crossettany earlier.3Safeway Stores,Inc.,90 NLRB No. 295 ;TheNew HavesPulp & Board Company,83 NLRB 268;Association of Motion Picture Producers,Inc,87 NLRB657;Bicor, Inc.,46 NLRB 1035.The Intervenorrelies onBemis Bro. BagCo, 97 NLRB 1. In that case,however, theparties hadaffixed their initialsto an earlier draft,and because the Board agreed that"signatures may be made to a contract in abbreviated form, as by the use of initials," heldthat it constituted a bar.Such was not the case here,however, as it clearly appears thatthe memorndum of agreement was not signed in any form,abbreviated or otherwise. CROSSETT PAPER MILLS545where the employees had already approved the agreement and theEmployer had already put its terms into effect'Accordingly, we find that the 1951 agreement is not a bar to thepresent proceeding.5A question affecting commerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner in its original petition sought a unit consisting ofall employees in the Employer's maintenance and repair department.At the hearing, the Petitioner made an alternative request for 13 or14 separate units in the event the Board rejects the unit describedin the petition.The Employer and Intervenor contend that only aplant-wide unit is appropriate.The Intervenor contends further-that the maintenance department unit originally petitioned for isinappropriate, under Board decisions, in view of the plant-wide bar-gaining history since 1938, and that the Petitioner's alternative re-quest for separate units, which it made toward the end of the hearing,contravenes the Board's established procedure in representationproceedings in that it amounted, in substance, "to the filing of 14 newpetitions."Crossett Paper Mills is engaged in the manufacture of kraft paper.It is operated on a 7-day basis, 24 hours a day, with production em-ployees working on rotating shifts and maintenance employees, forthe most part, on straight day work, 5 days a week.The plant isdivided into five departments : pulp, paper, power, maintenance, andtechnical services.Each department is headed by a superintendentwho reports to the production manager of the plant; the latter reportsto the division manager.The maintenance department is headed bya master mechanic, who has under him an assistant master mechanic;they supervise only employees in the maintenance department.Included in the maintenance department are electricians, electricmotor oilers, and electrician helpers; 6 instrumentmen and helpers;machinists and helpers; millwrights and helpers, including paperand pulp mill operating millwrights and paper and pulp mill oilers;welders; painters, and helpers; pipefitters and helpers; carpenters andhelpers; blacksmiths and helpers; brick masons and insulators andtheir helpers; a spare gang; crane operators and crane operator oilers;tool checker; and a gardener and utility man.*NationalChair Company,74 NLRB 1014.5The partiesdo not contend that the 1950agreement constituted a bar.Moreover, it isclear fromthe facts that this agreementwas not in effect onOctober 5, 1951.9 Electricians,electricmotor oilers, and electrician helpers arenot listed in the contractas being part of the maintenancedepartment.However, thetestimonyat thehearingestablishedthat they are in that department 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDElectricians. electric motor oilers, and helpers are headquartered atan electricians' shop but work throughout the plant performing main-tenance and construction work.All are supervised by chief elec-tricians and by electricians' foremen.The electric motor oilers andhelpers work with the electricians, and are regularly assigned withthem; there is an established line of progression from helper to oilerto electrician.Instrumentmen repair and dismantle the various auto-matic steam, water, gas, and air controls, and are under the separatesupervision of an instrument foreman.There are machinists andmachinists' helpers who perform machinist and shop work, are head-quartered in a machine shop, and are supervised by a machine shopforeman.They are required to do precision work and must have theirown precision tools.The master mechanic testified that it takes about4 years to become a first-class machinist.The blacksmiths and theirhelpers work out of a blacksmiths' shop and are under the supervisionof the general labor foreman.They do principally thin sheet work.The parties stipulated that the blacksmiths are skilled craftsmen.With respect to the millwrights, welders, pipefitters, painters, car-penters, and brick masons, the parties, in lieu of evidence detailingtheir duties and other related working conditions, similarly stipulatedthose classifications consist of skilled craftsmen.There was no dis-pute that the instrumentmen and electricians' and machinists' groups,concerning which specific testimony was given, likewise consist ofskilled craftsmen.The parties also agreed employees in all the aboveclassifications earning the top rate are generally considered first-classjourneymen of their particular crafts.In addition to these groups, the maintenance department also in-cludes a "spare gang," under a foreman' and leadmen, which is, ineffect, a gang of extra helpers for all crafts.These employees assistthe various crafts, when necessary.The normal progression is fromthe spare gang to helper in a particular craft, and eventually to a first-class craftsman.They also perform skilled work such as heavy rig-ging and handle steel or evaporator tubing, and, when so engaged, areunder a spare gang leadman and receive a higher rate of pay, or cross-rate, equal to that of machinists or millwrights.According to thecurrent contract, the time a spare gang employee works as a helper toa craft is credited toward his advancement as helper in that craft.There is also a classification of crane operators who work at variousplaces in the plant, and are listed in the contract as being in the main-tenance department.The record shows that crane operators work attimes in the woodyard under the jurisdiction of the woody and foremanwho is not under the maintenance department; there are cranemen whooperate electric cranes in the plant and work with the spare gang and CROSSETT PAPER MILLS5.47take orders from the spare gang leadmen or millwright. Craneoperators also run cranes in the paper machine room at which timethey work with the machine tender who checksto seeif the work isbeing done properly.However, the master mechanic, head of themaintenance department, testified that the crane operators remain onthe payroll in his department, and are subject to his ultimate super-vision as to discharge, termination, or reprimand.The line of pro-gression is from spare gang to crane oiler, and from crane oiler to craneoperator.It takes about 18 months to qualify as a first-class craneoperator.There are also several miscellaneous classifications in the main-tenance department: A tool checker who is under the general laborforeman, exercises no craft skills, and does not progress to a craftstatus; and a gardener and utility man who is directly under themaster mechanic, does odd jobs requiring no special skills, and is sim-ilarly not in the line of craft progression. In the storeroom are truckdrivers, issue clerks, salvagemen and salvage mechanics who,unlike the others, are supervised by the storekeeper and purchasingagent, and not by the master mechanic; they perform work that-requires little or no skill or craft knowledge.It is clear from the foregoing that the maintenance department-unit, as originally sought by the Petitioner, is primarily a multicraftunit, consisting of skilled craftsmen, and including also semiskilledand unskilled employees.Although the Board has in the past per-mitted the formation of similar units in the absence of a prior collec-tive bargaining history,7 it has been Board policy to refuse to establishsuch multicraft units in the face of a substantial history of collectivebargaining on a plant-wide basis."As there has been such bargaininghistory since 1938 in the instant case, we are of the opinion that themaintenance department unit originally described in the petition isinappropriate.However, the Petitioner, before the close of the hearing in this case,stated as its alternative request that the Board direct an election in13 or 14 separate units.The Intervenor contends that to entertainsuch request at this time would be contrary to established Boardprocedure.We do not agree.We believe it is in the interest of.sound administration of the Act to avoid a multiplicity of proceed-ings, and, as the facts with respect to the separate, units alternativelysought by the Petitioner are already before us, and an adequate.record established in the hearing already held,8 it would promote'Armstrong Cork Company,80 NLRB 1328.,8United States Time Corporation,86 NLRB 724, 728.9 It is not contended that the Intervenor was denied an opportunity to litigate any issuesraised by the amendment of'the petition.SeeWm. F. Crome&Co, 80 NLRB 986. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARD,the policies of the Act to consider such request on the merits, andmake a determination accordingly 10We are administratively advised that the Petitioner has failed tomake an adequate showing in three of the separate units sought, i. e.,brickmasons, truck drivers and other miscellaneous maintenancedepartment and storeroom categories, and powerhouse employees.Accordingly, we shall, apart from any other considerations, reject thePetitioner's requests for separate units for those groups of employees,and dismiss the petition as to those groups.We shall now consider on the merits the Petitioner's alternativerequest for separate units based upon craft considerations.The record shows that although on occasion various crafts workwith several of the production workers, as on "clean-out" and otheroperations, and machine operators occasionally assist them in main-tenance work on production machinery, the various craft groupsremain under the supervision of their own craft foremen and underthe ultimate supervision of the master mechanic.A seniority systemis in effect for the craft employees under consideration by which, ifone leaves his particular craft for another, he is required to begin atthe bottom of the seniority list of the new craft. If, at times, craftlines are crossed, grievances are filed and time paid to members of thecraft who were not assigned work properly under their jurisdiction.With respect to the contention that the integrated nature of the opera-tions involved here serve to prevent the establishment of separatecraft groups, the Board has rejected a similar contention with respectto papermaking operations like the ones in the present case."More-over, on the basis of the record in this case, we find that the main-tenance functions arenotso closely identified with routine, repeti-tive production functions or that such a degree of integration existsthat it has tended "to develop specialists rather than workmen in thecraft tradition." 12Accordingly, we find, under the particular factsof this case, that severance along craft lines may properly be per-mitted in accordance with established Board precedent.It is clear from the facts set forth above, and the record as a whole,that the electricians, instrumentmen, painters, pipefitters, carpenters,10Nor can it be contended that the amended petition should be regarded as a new petitionand barredby thepreviously executed contract.SeeThe Rauland Corporation,97 NLRB1333;Carbide and Carbon Chemicals Corporation,88 NLRB 437, footnote 8.U International Paper Company, Southern Kraft Division,94 NLRB 483The Intervenor in its brief cites0. B. Andrews Company,96 NLRB 150 andInternationalPaper Company,Tonawanda Plant,97 NLRB 764 Neither case, however,isappositehere.In0.B.Andrews Company,the hoard found that the employees sought to besevered were"Jacks-of-all-trades" who were not restricted to their own craft. InInter-national Paper Company,Tonawanda Plant,the Board held that a unit limited to theemployeesat one plantcould not be severed from a unit which had been bargained forDna multiemployerbasis..International Paper Company,Southern Kraft Division,supra. CROSSETT PAPER MILLS549millwrights, welders, machinists, and blacksmiths, respectively, pos-sess the traditional skills of their craft, and are entitled to separaterepresentation, if they so desire.13We shall now turn to the remaining groups for which the Petitionerhas made a sufficient showing:Crane operators and crane oilers:Although, as already indicated,the crane operators and oilers are part of the maintenance departmentand under the ultimate supervision of the master mechanic, and requiresome skill to qualify as first-class operators in their field, the record inthis case does not establish that they are such a skilled or homogeneousgroup as to warrant a departure from the Boards determinationsin the past where, under similar circumstances and substantially simi-lar duties, it has held that such employees arenotcraftsmen.14Weshall therefore dismiss the petition as to them.Spare gang:The record establishes that this is a group ofemployees with little or no skill who constitute a "pool" for all of thecrafts in the maintenance department and who, at times, under aleadman of their own, do steel or rigging work.However, it doesnot appear that they work regularly with any particular craft orthat they exercise the degree of skill which the Board has consideredsufficient to sever on a craft basis.We shall therefore dismiss thepetition as to them.Questions have also arisen with respect to the placement ofmotoroilersandpaperandpulp mill oilers.As the electric motor oiler isone classification above the electricians' helper and eventually pro-gresses to become a journeyman electrician, we are of the opinion thatthe electricians' motor oiler may properly be included in the electri-cians' voting group.Similarly, we believe that the pulp and papermill oilers who work regularly with the operating millwrights, andprogress from oiler to millwright in acquiring craft status, appro-priately belong in the millwrights' voting group.The petitioner would either include the welders in the millwrights'voting group or in a separate voting group.The welders have nowelder foreman but work under the millwright foreman.They doonly welding work.As it does not appear from the record that thewelders are regularly assigned to, and work exclusively with, the mill-wrights, we shall place them in a separate voting group.15In accordance with the above determination's, we shall direct sepa-rate elections among the following groups of employees at the13 SeeMerck& Co., Inc.,88 NLRB 975.14 Southern Paperboard Corporation,80 NLRB 1456.15 SeeInternationalPaper Company (Southern Kraft Dlvision),96NLRB 295(Supplemental Decision andOrder).998666-vol.98-53-36 550DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployer's Crossett,Arkansas, plant, excluding therefrom guardsand supervisors :1.All instrumentmen.2.All electricians,electrician motor oilers,and electricians'helpers.3.All millwrights,including pulp and paper operating millwrights,paper and pulp mill oilers, and millwrights'helpers.4.All weldersand welders'helpers.5.All painters and painters'helpers.6.All pipefitters and pipefitters'helpers.7.All carpenters and carpenters'helpers.8.Allblacksmiths and blacksmiths'helpers.9.All machinists and machinists'helpers.If a majority of the employees in any of the voting groups describedin paragraph numbered 4 indicate,by votingfor the Petitioner, theirdesire to be represented in a separate unit, the Board finds such unitto be appropriate,and the Regional Director conducting the electionsdirected herein is instructed to issue a certification of representativesto the Petitioner for each such unit.If the majority of the employeesin any of the voting groups vote for the Intervenor,they will be takento have indicated their desire to continue to be included in the existingproduction and maintenance unit, and the Regional Director shallissue a certificate of results of elections to that effect.[Text of Direction of Elections omitted from publication in thisvolume.]DOLORES, INC.andTEXTILE WORKERS OFAMERICA, CIOandUNITEDPAPERWORKERSOFAMERICA, CIOandDOLORES ASSOCIATED EM-PLOYEES.Case No. 32-CA-16/.March12, 1952Decision and OrderOn August 8, 1951, Trial Examiner John H. Eadie issued hisIntermediate Report in the above-entitled proceeding, finding that thelespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the General Counseland the Respondent filed exceptions to the Intermediate Report andsupporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis proceeding to a three-member panel [Chairman Herzog andMembers Houston and Murdock].98 NLRB No. 94.